Exhibit 10.63

 

Exhibit 10.63 as filed with 10-K    Confidential treatment has been requested
for portions of this exhibit. The copy filed herewith omits the information
subject to the confidentiality request. Omissions are designated as [*]. A
complete version of this exhibit has been filed separately with the Securities
and Exchange Commission.

Confidential

FIFTH AMENDMENT TO LICENSING AND MARKETING AGREEMENT

This FIFTH AMENDMENT TO THE LICENSING AND MARKETING AGREEMENT (this “Fifth
Amendment”) is made and entered into as of February 15, 2008 by and among
Comcast STB Software DVR, LLC, Comcast Corporation, and TiVo Inc. (collectively,
the “Parties”).

RECITALS

WHEREAS, the Parties entered into that certain Licensing and Marketing Agreement
having an effective date of March 15, 2005 (the “Agreement”);

WHEREAS, the Parties have previously amended the Agreement via that certain
First Amendment dated March 27, 2006, that certain Second Amendment dated
October 23, 2006, that certain Third Amendment dated June 22, 2007 and that
certain Fourth Amendment dated August 27, 2007;

WHEREAS, in accordance with the provisions of Section 6.4 of the Agreement, TiVo
and Licensee are entering into a Project Change Request with respect to the
Initial TIMS Statement of Work (the “TIMS PCR”) relating to an extension of the
TIMS Acceptance Deadline and a deferral of the Additional Features (as defined
herein) from Phase 1 of the TIMS Solution to Phase 2 of the TIMS Solution, all
as described in greater detail in such TIMS PCR; and

WHEREAS, concurrently with entering into the TIMS PCR, the Parties wish to
further modify and amend the Agreement as explicitly set forth in this Fifth
Amendment.

NOW, THEREFORE, the Parties agree as follows:

AGREEMENT

Unless stated otherwise, capitalized terms used herein shall have the meanings
set forth in the Agreement.

 

1. TIMS ACCEPTANCE; DEFERRAL OF CERTAIN OBLIGATIONS.

1.1     Section 9.1 of the Agreement is hereby amended by deleting “Following
final Comcast acceptance of the initial TIMS Solution (“Comcast TIMS
Acceptance”)” and replacing it with “Following the earlier of (x) the date that
is [*] after the TIMS Acceptance Deadline or (y) the date of final Comcast
acceptance of the Additional Features (such earlier date, the “Comcast TIMS
Trigger Date”)”.

1.2     Sections 9.6(c) and 15.2(f)(i) of the Agreement are hereby amended by
deleting the references to [*] contained in such Sections and replacing each of
them with [*].

 

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

Confidential

 

 

1.3     Section 9.8 of the Agreement is hereby amended by deleting “If Comcast
TIMS Acceptance has occurred and” and replacing it with “If, following the
Comcast TIMS Trigger Date,”.

1.4     Exhibit A of the Agreement is hereby amended by (a) deleting the
definition of “Comcast TIMS Acceptance” and replacing it with ““Comcast TIMS
Acceptance” shall mean final Comcast acceptance of the initial TIMS Solution.”,
and (b) adding the following additional definitions: (i) “Additional Features”
shall mean, with respect to the TIMS Solution, (x) [*] and (y) [*].”, and
(ii) ““Comcast TIMS Trigger Date” shall have the meaning defined in
Section 9.1.”.

2.     NO FIELD TRIALS. Clause (x) of Section 6.1(b)(vi) of the Agreement is
hereby amended by deleting the words “and field trial”.

3.     EFFECT OF AMENDMENT. Except as expressly modified herein, all other terms
and conditions of the Agreement remain in full force and effect. Except as and
to the extent amended hereby, the Agreement is hereby ratified and affirmed in
all respects.

[The remainder of this page intentionally left blank]

 

 

 

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

Confidential

 

 

IN WITNESS WHEREOF, the undersigned Parties have caused this Fifth Amendment to
be executed by their duly authorized representatives.

 

COMCAST CORPORATION

  COMCAST STB SOFTWARE DVR, LLC   TIVO INC.

By:

   /s/ Arthur R. Block   By:    /s/ James P. McCue   By:    /s/ Jeff Klugman

Name:

   Arthur R. Block   Name:    James P. McCue   Name:    Jeff Klugman

Title:

   Senior Vice President   Title:    President   Title:    Senior Vice President

Date:

   2/15/2008   Date:    2/15/2008   Date:    2/15/2008

 

3